Citation Nr: 1748197	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-26-629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 24, 2014, and in excess of 10 percent from July 24, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his granddaughter


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating, effective August 26, 2003.  The Veteran filed a January 2012 notice of disagreement with the noncompensable rating and a subsequent July 2014 substantive appeal.  An August 2014 rating decision increased the evaluation to 10 percent, effective from July 24, 2014.

A Board videoconference hearing was held in June 2016 before the undersigned.  The hearing transcript is of record.

In August 2016, the Board remanded the issue for further development to include a VA examination and referral to the Director of Compensation Services Under Secretary for Benefits for adjudication of entitlement to a higher rating for the bilateral hearing loss disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  In August 2017, the Board remanded the issue to obtain and associate pertinent VA audiology reports.  As several attempts were made to get the actual findings, to no avail, further attempts would be futile.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  For the period prior to July 24, 2014, the Veteran's hearing loss was manifested by average puretone decibel losses in the frequencies of 1000, 2000, 3000, and 4000 Hertz of no greater than 65 decibels in either ear, with Maryland CNC speech recognition scores no lower than 80 percent in either ear. 

2.  For the period from July 24, 2014 the Veteran's bilateral hearing loss was manifested by average puretone decibel losses in the frequencies of 1000, 2000, 3000, and 4000 Hertz of no greater than 70 decibels in either ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss prior to July 24, 2014 have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss from July 24, 2014 have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in September 2003. 

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him VA examinations in September 2009, August 2010, July 2014, and September 2016.  

Additionally, the Board finds there has been substantial compliance with its August 2017 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).  The Board notes that several attempts have been made to obtain the actual audiogram findings from a May 28, 2014 VA audiogram and further attempts would be futile.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).







Prior to July 24, 2014

The Veteran is currently assigned an initial 0 percent rating for bilateral hearing loss prior to July 24, 2014 pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  

Hearing loss is rated under Diagnostic Code 6100, which sets out the criteria for rating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage rating to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  

The provisions of §4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  

The Board concludes that the criteria for a compensable rating have not been met at any time prior to July 24, 2014.  At a September 2009 VA audiological examination, the Veteran had puretone thresholds for the right ear of 25, 30, 35, 55, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 20, 25, 35, 50, and 60.  The results of the VA audiogram show an average puretone threshold of 46.25 decibels for the right ear and 42.5 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 92 percent in the right ear and 92 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level I auditory acuity for both ears.  38 C.F.R. § 4.85, Table VI (2016).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2016).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  

At an August 2010 VA audiological examination, the Veteran had puretone thresholds for the right ear of 30, 35, 35, 55, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 30, 35, 35, 60, and 65.  The results of the VA audiogram show an average puretone threshold of 47.75 decibels for the right ear and 48.75 decibels for the left ear.  Speech recognition scores using the Maryland CNC test were 84 percent in the right ear and 80 percent in the left ear.  

Those VA audiometric findings warrant a numeric designation of Level II auditory acuity for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI (2016).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2016).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  

A February 2012 private audiogram showed puretone thresholds for the right ear of 100, 100, 100, 100, and 100 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 100, 100, 100, 100, and 100.  The average puretone threshold was 100 decibels for both ears.  The audiologist stated speech discrimination scores could not be obtained.  Thus, the Board must find that this test is not valid for rating purposes.  The Board notes that the puretone thresholds shown at this examination are significantly higher than those shown at VA audiograms.  Under § 4.86 for exceptional patterns of hearing impairment, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the numeral designations from either Table VI or VIa, whichever results in the higher numeral, should be used.  This would result in a numeric designation of Level X for both ears, showing a rating of 80 percent.  

In a September 2014 statement, the Veteran's representative requested that the private audiogram be used to evaluate the Veteran's hearing loss regardless of whether speech discrimination scores could be obtained.  The Board finds that given the significant difference in the private audiogram puretone thresholds compared with the two prior VA audiograms, the private audiogram does not appear to be an accurate reflection of the Veteran's hearing loss and is therefore afforded little probative weight.  

The Board finds that the service-connected bilateral hearing loss disability met the criteria for a noncompensable rating but not higher, prior to July 24, 2014.

From July 24, 2014

At a July 2014 VA audiological examination, the Veteran had puretone thresholds for the right ear of 30, 35, 40, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, and for the left ear at the same frequencies of 35, 40, 45, 70, and 70.  The results of the VA audiogram show an average puretone threshold of 53 decibels for the right ear and 56 decibels for the left ear.  Speech recognition scores using the Maryland CNC test could not be obtained according to the VA audiologist.  

As the VA examiner stated speech discrimination scores could not be tested the VA audiometric findings warrant a numeric designation of hearing impairment based only on puretone threshold average under Table VIa.  38 C.F.R. § 4.85 (2016).  Level III auditory acuity is warranted for the right ear, and Level IV is warranted for the left ear.  The point of intersection on Table VII shows a level of hearing loss consistent with a 10 percent rating.  38 C.F.R. § 4.85 (2016).  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  The examiner stated that the puretones reported were from an examination completed at the VAMC on May 28, 2014 and were consistent with thresholds obtained during multiple audiological examinations.  


During a June 2016 videoconference hearing, the Veteran and his granddaughter testified that the Veteran's hearing had gotten worse since the July 2014 audiological examination.  The Veteran testified that he was unable to hear certain sounds such as the alarm from the smoke detector and he had difficulty hearing people on the telephone, as well as in person.

At a September 2016 VA audiological examination, the examiner was unable to obtain puretone thresholds or speech recognitions scores.  The examiner stated that due to the inability to obtain a valid audiological assessment the exact thresholds and/or severity of the Veteran's hearing loss disability was unknown.  The examiner did not that acoustic reflex thresholds and speech reception thresholds indicated a mild to severe hearing loss bilaterally.  The examiner also stated that one-on-one conversations with the Veteran did not indicate a significant hearing impairment; however, memory deficits were apparent and staying on task was difficult for the Veteran.  The Veteran also told the examiner that he had recently lost his hearing aids, which the examiner noted was the second pair in 2 years, according the notes.  The examiner reported that based upon the available results from the examination and subjective observation/interaction between the Veteran and other people, including the examiner, it could be expected that the Veteran's hearing loss may result in difficulty understanding speech in difficult listening environments, in the presence of background noise, and when he is unable to see the speaker's face.  The examiner went on to state that with amplification and reasonable accommodations, the Veteran's hearing loss should not significantly affect vocational potential or limit participation in most daily activities.  The examiner further stated that in their opinion there were no exceptional or unusual circumstances, peculiar to the Veteran's hearing loss that cannot be adequately captured by the current rating schedule.  Lastly, the examiner stated in their opinion the Veteran's hearing difficulties were possibly compounded by other undiagnosed memory/cognitive deficits that should be further investigated to determine appropriate interventions.

After a careful review of the record, the Board can find no credible and competent evidence to support a finding that the Veteran's bilateral hearing loss warrants a rating in excess of 10 percent from July 24, 2014.  

Extraschedular

In the August 2016 Board remand, the Board found that the record reasonably raised the question of whether the Veteran's hearing loss disability was exceptional or unusual and referred the issue for an extraschedular evaluation.  

In May 2017, the Director of the Compensation Service determined that such entitlement was not warranted.  In making the determination, the Director of Compensation considered all of the medical evidence and determined that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The Director stated the evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected bilateral hearing loss is not wholly contemplated by the criteria utilized to assign the past and current evaluations, and the evidence does not demonstrate that the Veteran has been or is unemployable due to his hearing loss.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Throughout the appeal period, the Veteran has described his hearing loss disability as causing difficulty hearing people on the telephone, as well as in person.  The evidence fails to show anything exceptional or unusual about the Veteran's hearing loss disability that would render the schedular criteria inadequate.  The preponderance of evidence shows that the Veteran's symptoms are specifically contemplated by the rating schedule.  Furthermore, there is no indication that his hearing loss disability has resulted in any significant interference with work and it has not resulted in any hospitalization. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and an extraschedular rating or ratings are not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for bilateral hearing loss for the period prior to July 24, 2014 is denied.

A disability rating in excess of 10 percent for bilateral hearing loss from July 24, 2014 is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


